            Case 1:19-cv-10734-ADB Document 1 Filed 04/16/19 Page 1 of 20



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
                                   EASTERN DIVISION


 FREDERICKA NELLON and SOFIA
 MONTANO,
                                                           Civil Action No.
                        Plaintiffs,
                                                           COMPLAINT FOR DECLARATORY
         v.                                                AND INJUNCTIVE RELIEF

 ZILLOW GROUP, INC.,

                        Defendant.


              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Fredericka Nellon and Sofia Montano, by and through undersigned counsel, seek a

permanent injunction requiring a change in Zillow Group, Inc.’s (“Defendant” or “Zillow”)

corporate policies to cause the websites it owns, operates, or controls, to become, and remain,

accessible to individuals with visual disabilities. In support thereof, Plaintiffs respectfully assert

as follows:

                                        INTRODUCTION

       1.       In a September 25, 2018 letter to U.S. House of Representative Ted Budd, U.S.

Department of Justice Assistant Attorney General Stephen E. Boyd confirmed that public

accommodations must make the websites they own, operate, or control equally accessible to

individuals with disabilities. Assistant Attorney General Boyd’s letter provides:

       The Department [of Justice] first articulated its interpretation that the ADA applies
       to public accommodations’ websites over 20 years ago. This interpretation is
       consistent with the ADA’s title III requirement that the goods, services, privileges,
       or activities provided by places of public accommodation be equally accessible to
       people with disabilities.
            Case 1:19-cv-10734-ADB Document 1 Filed 04/16/19 Page 2 of 20



See Letter from Assistant Attorney General Stephen E. Boyd, U.S. Department of Justice, to

Congressman Ted Budd, U.S. House of Representatives (Sept. 25, 2018) (available at

https://images.cutimes.com/contrib/content/uploads/documents/413/152136/adaletter.pdf)           (last

accessed April 16, 2019).

       2.       Fredericka Nellon is legally blind. Ms. Nellon was born prematurely and developed

glaucoma as a result of her premature birth. She has been legally blind since age 14. She lost all

sight after the birth of her daughter and is now totally blind. Today, Ms. Nellon uses screen readers,

including the built-in Voiceover capability of her iPhone8 and computer, to navigate the internet.

       3.       Sofia Montano is legally blind. Ms. Montano has retinitis pigmentosa, which is a

group of inherited disorders that cause degeneration of the retina and vision loss. Ms. Montano has

progressively lost her vision since childhood and is now blind. Today, Ms. Montano uses screen

readers, including the built-in Voiceover capability of her iPhone, combined with JAWS and

NVDA software, to navigate the internet.

       4.       Screen reader “software translates the visual internet into an auditory equivalent.

At a rapid pace, the software reads the content of a webpage to the user.” Andrews v. Blick Art

Materials, LLC, 17-CV-767, 2017 WL 6542466, at *6 (E.D.N.Y. Dec. 21, 2017) (J. Weinstein).

       The screen reading software uses auditory cues to allow a visually impaired user to
       effectively use websites. For example, when using the visual internet, a seeing user
       learns that a link may be “clicked,” which will bring her to another webpage,
       through visual cues, such as a change in the color of the text (often text is turned
       from black to blue). When the sighted user's cursor hovers over the link, it changes
       from an arrow symbol to a hand.

       The screen reading software uses auditory—rather than visual—cues to relay this
       same information. When a sight impaired individual reaches a link that may be
       “clicked on,” the software reads the link to the user, and after reading the text of
       the link says the word “clickable.”…Through a series of auditory cues read aloud
       by the screen reader, the visually impaired user can navigate a website by listening
       and responding with her keyboard.

                                                  2
               Case 1:19-cv-10734-ADB Document 1 Filed 04/16/19 Page 3 of 20



Id. at *6-7. See American Federation for the Blind, Screen Readers, available at

https://www.afb.org/node/16207/screen-readers (last accessed April 16, 2019) (discussing screen

readers and how they work).

          5.          According to Defendant, “Zillow Group houses a portfolio of the largest and most

vibrant        real    estate   and   home-related    brands     on   the   web   and   mobile.”   See

https://www.zillowgroup.com/about-zillow-group/ (last accessed April 16, 2019). “The

company’s brands focus on all stages of the home lifecycle: renting, buying, selling, financing and

home improvement. Zillow Group is committed to empowering consumers with unparalleled data,

inspiration and knowledge around homes, and connecting them with the right local professionals

to help.” Id. Zillow Group, Inc., is headquartered in Seattle, Washington.

          6.          Defendant Zillow Group owns a portfolio of companies and websites which service

the housing market. These websites provide information for consumers seeking to purchase, long

term rental, short term rental, or obtain home lending services. Zillow Group owns and controls

the following websites:

                a. www.zillow.com: “the leading real estate and rental marketplace dedicated to

                      empowering consumers with data, inspiration and knowledge around the place they

                      call home, and connecting them with the best local professionals who can help.”

                b. www.trulia.com: “helps buyers and renters find a place where they will love to live.

                      With insights sourced straight from locals and over 34 neighborhood map overlays

                      like crime and schools, Trulia offers a deeper understanding of what living in a

                      home and a neighborhood is really like.”

                c. www.streeteasy.com: “New York City’s leading local real estate marketplace,

                      providing accurate and comprehensive for-sale and for-rent listings from hundreds



                                                      3
            Case 1:19-cv-10734-ADB Document 1 Filed 04/16/19 Page 4 of 20



                of real estate brokerages throughout New York City and the major NYC

                metropolitan area.

             d. www.hotpads.com: “a map-based apartment and home rental search brand, and a

                top destination for renters in urban areas across the United States.”

             e. www.nakedapartments.com: “New York City’s largest rentals-only platform,

                provides innovative tools and quality listings so renters can simply and quickly find

                their apartment, and makes it easier for brokers and landlords to connect with

                renters to fill available apartments faster.”

             f. www.realestate.com: “a home shopping brand, designed for first-time buyers and

                millennial home buyers.”

             g. www.outeast.com: “the ultimate online destination for Hamptons real estate,

                provides insider tips and locally penned guides that complement a hyper-

                customized shopping experience that lets buyers and renters search by town and

                see a home’s proximity to beaches, farmers markets, transportation options, and

                other local points of interest.”

             h. www.zillowhomeloans.com: “a national provider of online mortgage lending

                services.”

See, https://www.zillowgroup.com/about-zillow-group/, last accessed April 16, 2019. The

websites listed above are collectively referred to herein as “Defendant’s Websites” or “Websites.”

       7.       Zillow Group, through its portfolio of websites, provides an invaluable service to

consumers seeking to rent or buy a home or apartment. Zillow’s search capabilities allow

consumers to easily narrow in on available homes and rentals, check for price history, compare

nearby listings, and other home-related services, through the websites Defendant owns, operates,



                                                   4
            Case 1:19-cv-10734-ADB Document 1 Filed 04/16/19 Page 5 of 20



and controls. See Zillow Group, About Us, available at https://www.zillowgroup.com/about-

zillow-group/ (last accessed April 16, 2019).

       8.       In addition to researching Defendant’s home services from the comfort and

convenience of their homes, consumers may also use Defendant’s Websites to contact customer

service by phone and email, review important legal notices like Defendant’s Privacy Policy and

Terms of Service, and research and apply for Defendant’s home lending services. See, Zillow

Group, About Us, available https://www.zillowgroup.com/about-zillow-group/ (last accessed

April 16, 2019).

       9.       Defendant is responsible for the policies, practices, and procedures concerning the

Websites’ development and maintenance.

       10.      Unfortunately, Defendant denies approximately 8.1 million Americans who have

difficulty seeing access to its Websites’ goods, content, and services because the Websites are

largely incompatible with the screen reader programs these Americans use to navigate an

increasingly ecommerce world. See Press Release, United States Census Bureau, Nearly 1 in 5

People Have a Disability in the U.S., Census Bureau Reports Report Released to Coincide with

22nd     Anniversary         of    the      ADA       (Jul.     25,      2012),      available      at

https://www.census.gov/newsroom/releases/archives/miscellaneous/cb12-134.html (last accessed

April 16, 2019) (“About 8.1 million people had difficulty seeing, including 2.0 million who were

blind or unable to see.”).

       11.      Plaintiffs bring this civil rights action against Defendant to enforce Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“Title III”), which requires, among

other things, that a public accommodation (1) not deny persons with disabilities the benefits of its

services, facilities, privileges and advantages; (2) provide such persons with benefits that are equal



                                                  5
          Case 1:19-cv-10734-ADB Document 1 Filed 04/16/19 Page 6 of 20



to those provided to nondisabled persons; (3) provide auxiliary aids and services—including

electronic services for use with a computer screen reading program—where necessary to ensure

effective communication with individuals with a visual disability, and to ensure that such persons

are not excluded, denied services, segregated or otherwise treated differently than sighted

individuals; and (4) utilize administrative methods, practices, and policies that provide persons

with disabilities equal access to online content.

       12.      By failing to make its Websites available in a manner compatible with computer

screen reader programs, Defendant, a public accommodation subject to Title III, deprives blind

and visually-impaired individuals the benefits of its online goods, content, and services—all

benefits it affords nondisabled individuals—thereby increasing the sense of isolation and stigma

among these Americans that Title III was meant to redress.

       13.      Because Defendants’ Websites are not and have never been accessible, and because

upon information and belief Defendant does not have, and has never had, an adequate corporate

policy that is reasonably calculated to cause its Websites to become and remain accessible,

Plaintiffs invoke 42 U.S.C. § 12188(a)(2) and seek a permanent injunction requiring that:

             a) Defendant retain a qualified consultant acceptable to Plaintiffs (“Web Accessibility
                Consultant”) who shall assist it in improving the accessibility of its Websites,
                including all third-party content and plug-ins, so the goods and services on the
                Websites may be equally accessed and enjoyed by individuals with vision related
                disabilities;

             b) Defendant work with the Web Accessibility Consultant to ensure that all employees
                involved in website and content development be given web accessibility training
                on a biennial basis, including onsite training to create accessible content at the
                design and development stages;

             c) Defendant work with the Web Accessibility Consultant to perform an automated
                accessibility audit on a periodic basis to evaluate whether Defendant’s Websites
                may be equally accessed and enjoyed by individuals with vision related disabilities
                on an ongoing basis;



                                                    6
Case 1:19-cv-10734-ADB Document 1 Filed 04/16/19 Page 7 of 20



 d) Defendant work with the Web Accessibility Consultant to perform end-user
    accessibility/usability testing on at least a quarterly basis with said testing to be
    performed by humans who are blind or have low vision, or who have training and
    experience in the manner in which persons who are blind use a screen reader to
    navigate, browse, and conduct business on websites, in addition to the testing, if
    applicable, that is performed using semi-automated tools;

 e) Defendant incorporate all of the Web Accessibility Consultant’s recommendations
    within sixty (60) days of receiving the recommendations;

 f) Defendant work with the Web Accessibility Consultant to create a Web
    Accessibility Policy that will be posted on its Websites, along with an e-mail
    address, instant messenger, and toll-free phone number to report accessibility-
    related problems;

 g) Defendant directly link from the footer on each page of the Websites, a statement
    that indicates that Defendant is making efforts to maintain and increase the
    accessibility of its Websites to ensure that persons with disabilities have full and
    equal enjoyment of the goods, services, facilities, privileges, advantages, and
    accommodations of the Defendant through the Websites;

 h) Defendant accompany the public policy statement with an accessible means of
    submitting accessibility questions and problems, including an accessible form to
    submit feedback or an email address to contact representatives knowledgeable
    about the Web Accessibility Policy;

 i) Defendant provide a notice, prominently and directly linked from the footer on each
    page of the Websites, soliciting feedback from visitors to the Websites on how the
    accessibility of the Websites can be improved. The link shall provide a method to
    provide feedback, including an accessible form to submit feedback or an email
    address to contact representatives knowledgeable about the Web Accessibility
    Policy;

 j) Defendant provide a copy of the Web Accessibility Policy to all web content
    personnel, contractors responsible for web content, and Client Service Operations
    call center agents (“CSO Personnel”) for the Websites;

 k) Defendant train no fewer than three of its CSO Personnel to automatically escalate
    calls from users with disabilities who encounter difficulties using the Websites.
    Defendant shall have trained no fewer than three of its CSO personnel to timely
    assist such users with disabilities within CSO published hours of operation.
    Defendant shall establish procedures for promptly directing requests for assistance
    to such personnel including notifying the public that customer assistance is
    available to users with disabilities and describing the process to obtain that
    assistance;




                                      7
         Case 1:19-cv-10734-ADB Document 1 Filed 04/16/19 Page 8 of 20



             l) Defendant modify existing bug fix policies, practices, and procedures to include the
                elimination of bugs that cause the Websites to be inaccessible to users of screen
                reader technology;

             m) Plaintiffs, their counsel and their experts monitor the Websites for up to two (2)
                years after the Mutually Agreed Upon Consultant validates the Websites are free of
                accessibility errors/violations to ensure Defendant has adopted and implemented
                adequate accessibility policies. To this end, Plaintiffs, through their counsel and
                their experts, shall be entitled to consult with the Web Accessibility Consultant at
                their discretion, and to review any written material, including but not limited to any
                recommendations the Website Accessibility Consultant provides Defendant.

       14.       Web-based technologies have features and content that are modified on a daily, and

in some instances an hourly, basis, and a one time “fix” to an inaccessible website will not cause

the website to remain accessible without a corresponding change in corporate policies related to

those web-based technologies. To evaluate whether an inaccessible website has been rendered

accessible, and whether corporate policies related to web-based technologies have been changed

in a meaningful manner that will cause the website to remain accessible, the website must be

reviewed on a periodic basis using both automated accessibility screening tools and end user

testing by disabled individuals.

                                   JURISDICTION AND VENUE

       15.       The claims alleged arise under Title III such that this Court’s jurisdiction is invoked

pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

       16.       Defendant attempts to, and indeed does so, participate in the Commonwealth’s

economic life.

       17.       Defendant’s participation in the Commonwealth hinges, in significant part, on

Massachusetts consumers, like Plaintiffs, accessing its Websites and using Defendant’s products

and services. Unlike, for example, a winery that cannot sell and ship wine to consumers in certain

states, Defendant purposefully avails itself of the benefits and advantages of operating an online

business open 24 hours a day, 7 days a week, 365 days per year to Massachusetts residents.

                                                   8
            Case 1:19-cv-10734-ADB Document 1 Filed 04/16/19 Page 9 of 20



        18.     As described in additional detail below, Plaintiffs were injured when they each

respectively attempted to access Defendant’s Websites from their respective homes in New

Bedford, Massachusetts, but encountered barriers that denied each of them full and equal access

to Defendant’s online services.

        19.     “Massachusetts has a strong and historic interest in adjudicating this dispute

involving its blind residents. It is the home of the Perkins School for the Blind, which was

America's first school for the blind. Helen Keller was taught there.” Access Now, Inc. v. Otter

Products, LLC, CV 17-10967-PBS, 280 F.Supp.3d 287, 294 (D. Mass. Dec. 4, 2017) (“Otter

Products”).

        20.     Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the

judicial district in which a substantial part of the acts and omissions giving rise to Plaintiffs’ claims

occurred.

                                              PARTIES

        21.     Plaintiff Nellon is and, at all times relevant hereto, has been a resident of Bristol

County, Massachusetts. Plaintiff Nellon is and, at all times relevant hereto, has been legally blind

and is therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the

regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

        22.     Plaintiff Montano is and, at all times relevant hereto, has been a resident of Bristol

County, Massachusetts. Plaintiff Montano is and, at all times relevant hereto, has been legally

blind and is therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the

regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

        23.     Defendant is a Washington corporation with its principle place of business at 1301

Second Avenue, Floor 31, Seattle, Washington, 98101.



                                                   9
         Case 1:19-cv-10734-ADB Document 1 Filed 04/16/19 Page 10 of 20



                          FACTS APPLICABLE TO ALL CLAIMS

       24.     While the increasing pervasiveness of digital information presents an

unprecedented opportunity to increase access to goods, content, and services for people with

perceptual or motor disabilities, website developers and web content developers often implement

digital technologies without regard to whether those technologies can be accessed by individuals

with disabilities. This is notwithstanding the fact that accessible technology is both readily

available and cost effective.

                                DEFENDANT’S ONLINE CONTENT

       25.     Defendant’s Websites provide an invaluable service to consumers seeking to rent

or buy a home or apartment. Zillow’s search capabilities allow consumers to easily narrow in on

available homes and rentals, check for price history, compare nearby listings, and other home-

related services, through the websites Defendant owns, operates, and controls.

       26.     In addition to researching Defendant’s home services from the comfort and

convenience of their homes, consumers may also use Defendant’s Websites to contact customer

service by phone and email, review important legal notices like Defendant’s Privacy Policy and

Terms of Service, and research and apply for Defendant’s home lending services.

                                    HARM TO PLAINTIFFS
       27.     Plaintiff Nellon attempted to access the Websites from her home in New Bedford,

Massachusetts. Unfortunately, because of Defendant’s failure to build its Websites in a manner

that is compatible with screen reader programs, Plaintiff Nellon is unable to understand, and thus

is denied the benefit of, much of the content and services she wishes to access on the Websites.

       28.     Plaintiff Montano also attempted to access the Websites from her home in New

Bedford, Massachusetts. Ms. Montano has struggled with using Zillow to find homes to rent for

years and is currently experiencing the same accessibility issues. Ms. Montano believes Zillow

                                               10
         Case 1:19-cv-10734-ADB Document 1 Filed 04/16/19 Page 11 of 20



and its partner Websites are very useful sites and are her first choice to search available rentals

locally. However, because the Websites are not accessible to the blind, it leaves her in the difficult

position of needing someone with vision to help her navigate the Websites. In a market where

homes are often rented quickly, the delay in being able to research and find homes due to the

inaccessible Websites create timeframe issues and other difficulties.

       29.     Plaintiff Nellon attempted to access the Websites using Apple’s VoiceOver

technology. Plaintiff Montano attempted to access the Websites using Apple’s VoiceOver

technology, combined with JAWS and NVDA software.

       30.     VoiceOver is “a full-featured screen reader built into macOS that speaks the text in

documents and windows, and describes aloud what appears on your screen…With VoiceOver, you

control your Mac primarily with a keyboard, refreshable braille display, or trackpad. You use the

VoiceOver cursor—which appears as a dark rectangular outline—to move around the screen,

select buttons and other controls, and to read and edit text.” See Apple, VoiceOver Getting Started

Guide, available at https://help.apple.com/voiceover/info/guide/10.12/#/vo2681 (last accessed

April 16, 2019).




  The VoiceOver cursor—a dark rectangular outline—focused on the word "Accessibility" on
                                        screen.
This caption matches the alternative text that Apple provides in its VoiceOver Getting Started

Guide. It illustrates the type of sufficiently descriptive alternative text that screen reader users

require to fully and equally access Defendant’s Websites.



                                                 11
         Case 1:19-cv-10734-ADB Document 1 Filed 04/16/19 Page 12 of 20




       31.     JAWS (Job Access with Speech) is a computer screen reader program for

Microsoft Windows that allows blind and visually impaired users to read the screen wither with a

text-to-speech output or by a refreshable Braille display. JAWS is the most popular screen

reading technology (JAWS) currently on the market. JAWS reads to the user the content of the

website as they navigate it with arrows.

       32.     NVDA is a free, open source, globally accessible screen reader for the blind and

vision impaired. It is created by NV Access, a charity which services vision-impaired persons.

NVDA includes a built-in voice synthesizer and can be downloaded and transported on a USB

drive. NVDA reads to the user the content of the website as they navigate it with a mouse or a

braille keyboard.

       33.     Unfortunately, after visiting Defendant’s Websites from New Bedford,

Massachusetts, and from investigations performed on their behalf, Plaintiffs found Defendant’s

Websites to be largely unusable due to various barriers that deny them full and equal access to

Defendant’s online content and services. For example, Plaintiffs’ investigation discovered:

               a.      Defendant’s Websites prevent visually impaired users from knowing what

content on the websites is available to navigate. This is because there are no labels associated

with the input fields. A screen-reader user will not get the proper context if placeholder text fails,

is changed, or is not supported by a browser. This wholly prevents a screen reader user from

properly using the search functions on the Websites to aid them in their home search. An


                                                 12
         Case 1:19-cv-10734-ADB Document 1 Filed 04/16/19 Page 13 of 20



example of this can be found at https://www.zillow.com/foreclosures/ (last access April 16,

2019), and is shown below:




               b.     Defendant’s Websites contain material that is accessible to those with

vision, and is not accessible to the visually impaired. In particular, Defendant offers a “Home

Buyers Guide.” The play button for this service is a link with no text. The play button will be

announced only as “link” making it very difficult for a visually disabled person to have any idea

where it leads. This can be found at, https://www.zillow.com/home-buying-guide/ (last accessed

April 16, 2019), and is shown below:




                                                13
          Case 1:19-cv-10734-ADB Document 1 Filed 04/16/19 Page 14 of 20




        34.    These barriers, and others, deny Plaintiffs full and equal access to all of the services

the Websites offer, and now deter them from attempting to use the Websites. Still, Plaintiffs would

like to, and intend to, attempt to access the Websites in the future to aid in their respective home

searches, or to test the Websites for compliance with the ADA.

        35.    If the Websites were accessible, i.e. if Defendant removed the access barriers

described above, Plaintiffs could independently research and utilize Defendant’s products and

access its other online content and services.

        36.    Though Defendant may have centralized policies regarding the maintenance and

operation of its Websites, Defendant has never had a plan or policy that is reasonably calculated

to make its Websites fully accessible to, and independently usable by, individuals with vision

related disabilities. As a result, the complained of access barriers are permanent in nature and likely

to persist.


                                                  14
          Case 1:19-cv-10734-ADB Document 1 Filed 04/16/19 Page 15 of 20



        37.     The law requires that Defendant reasonably accommodate Plaintiffs’ disabilities by

removing these existing access barriers. Removal of the barriers identified above is readily

achievable and may be carried out without much difficulty or expense.

        38.     Plaintiffs have been, and in the absence of an injunction will continue to be, injured

by Defendant’s failure to provide its online content and services in a manner that is compatible

with screen reader technology.

  DEFENDANT’S KNOWLEDGE OF WEBSITE ACCESSIBILITY REQUIREMENTS
        39.     Defendant has long known that screen reader technology is necessary for

individuals with visual disabilities to access its online content and services, and that it is legally

responsible for providing the same in a manner that is compatible with these auxiliary aids.

        40.     Indeed, the “Department [of Justice] first articulated its interpretation that the ADA

applies to public accommodations’ websites over 20 years ago.” As described above, on September

25, 2018, Assistant Attorney General Stephen E. Boyd confirmed nothing about the ADA, nor the

Department’s enforcement of it, has changed this interpretation.

         THE PARTIES HAVE NO ADMINISTRATIVE REMEDIES TO PURSUE

        41.     There is no DOJ administrative proceeding that could provide Plaintiffs with Title

III injunctive relief.

        42.     While the DOJ has rulemaking authority and can bring enforcement actions in

court, Congress has not authorized it to provide an adjudicative administrative process to provide

Plaintiffs with relief.

        43.     Plaintiffs allege violations of existing and longstanding statutory and regulatory

requirements to provide auxiliary aids or services necessary to ensure effective communication,

and courts routinely decide these types of effective communication matters.



                                                 15
         Case 1:19-cv-10734-ADB Document 1 Filed 04/16/19 Page 16 of 20



       44.     Resolution of Plaintiffs’ claims does not require the Court to unravel intricate,

technical facts, but rather involves consideration of facts within the conventional competence of

the courts, e.g. (a) whether Defendant offers content and services on its Websites, and (b) whether

Plaintiffs can access the content and services.

                                 SUBSTANTIVE VIOLATION

                         Title III of the ADA, 42 U.S.C. § 12181 et seq.

        45.    The assertions contained in the previous paragraphs are incorporated by reference.

        46.    Defendant’s Websites are a place of public accommodation within the definition of

Title III of the ADA, 42 U.S.C. § 12181(7). See Otter Products, 280 F.Supp.3d 293, n.4 (“Several

courts have held that a website can be treated as a public accommodation under Title III of the

ADA.”); see also 1-800 Flowers.com, 2018 WL 839381, *1 (“Defendant does not dispute that its

websites are places of public accommodation subject to regulation by Title III of the ADA.”).

        47.    In the broadest terms, the ADA prohibits discrimination on the basis of a disability

in the full and equal enjoyment of goods and services of any place of public accommodation. 42

U.S.C. § 12182(a). Thus, to the extent Defendant does not provide Plaintiffs with full and equal

access to its Websites, it has violated the ADA.

        48.    In more specific terms, Title III of the ADA imposes statutory and regulatory

requirements to ensure persons with disabilities are not excluded, denied services, segregated or

otherwise treated differently than other individuals as a result of the absence of auxiliary aids and

services. 42 U.S.C. § 12182(b)(2)(A); 28 C.F.R. §§ 36.303(a), (c). Under these provisions, public

accommodations must furnish appropriate auxiliary aids and services that comply with their

effective communication obligations. Id.




                                                   16
         Case 1:19-cv-10734-ADB Document 1 Filed 04/16/19 Page 17 of 20



         49.    Auxiliary aids and services are necessary when their absence effectively excludes

an individual from participating in or benefiting from a service, or fails to provide a like experience

to the disabled person.

         50.    Auxiliary aids and services include, but are not limited to, audio recordings, screen

reader software, magnification software, optical readers, secondary auditory programs, large print

materials, accessible electronic and information technology, other effective methods of making

visually delivered materials available to individuals who are blind or have low vision, and other

similar services and actions. 28 C.F.R. §§ 36.303(b)(2), (4).

         51.    In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability. 28 C.F.R. §§ 36.303(c)(1)(ii). To this end, the Ninth Circuit has

explained, “assistive technology is not frozen in time:              as technology advances, [ ]

accommodations should advance as well.” Enyart v. Nat'l Conference of Bar Examiners, Inc., 630

F.3d 1153, 1163 (9th Cir. 2011).

         52.    By failing to provide its Websites’ content and services in a manner that is

compatible with auxiliary aids, Defendant has engaged, directly, or through contractual, licensing,

or other arrangements, in illegal disability discrimination, as defined by Title III, including without

limitation:

                (a)     denying individuals with visual disabilities opportunities to participate in

and benefit from the goods, content, and services available on its Websites;

                (b)     affording individuals with visual disabilities access to its Websites that is

not equal to, or effective as, that afforded others;




                                                  17
         Case 1:19-cv-10734-ADB Document 1 Filed 04/16/19 Page 18 of 20



               (c)     utilizing methods of administration that (i) have the effect of discriminating

on the basis of disability; or (ii) perpetuate the discrimination of others who are subject to common

administrative control;

               (d)     denying individuals with visual disabilities effective communication,

thereby excluding or otherwise treating them differently than others; and/or

               (e)     failing to make reasonable modifications in policies, practices, or

procedures where necessary to afford its services, privileges, advantages, or accommodations to

individuals with visual disabilities.

       53.     Defendant has violated Title III by, without limitation, failing to make its Websites’

services accessible by screen reader programs, thereby denying individuals with visual disabilities

the benefits of the Websites, providing them with benefits that are not equal to those it provides

others, and denying them effective communication.

       54.     Defendant has further violated Title III by, without limitation, utilizing

administrative methods, practices, and policies that allow its Websites to be made available

without consideration of consumers who can only access the company’s online goods, content,

and services with screen reader programs.

       55.     Making its online goods, content, and services compatible with screen readers does

not change the content of Defendant’s Websites or result in making the Websites different, but

enables individuals with visual disabilities to access the Websites Defendant already provides.

       56.     Defendant’s ongoing violations of Title III have caused, and in the absence of an

injunction will continue to cause, harm to Plaintiffs and other individuals with visual disabilities.

       57.     Plaintiffs’ claims are warranted by existing law or by non-frivolous argument for

extending, modifying, or reversing existing law or for establishing new law.



                                                 18
         Case 1:19-cv-10734-ADB Document 1 Filed 04/16/19 Page 19 of 20



       58.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiffs request relief as set forth below.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for:

       (A)     A Declaratory Judgment that at the commencement of this action Defendant was in

violation of the specific requirements of Title III of the ADA described above, and the relevant

implementing regulations of the ADA, in that Defendant took no action that was reasonably

calculated to ensure that its Websites are fully accessible to, and independently usable by,

individuals with visual disabilities;

       (B)     A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

36.504(a) which directs Defendant to take all steps necessary to bring its Websites into full

compliance with the requirements set forth in the ADA, and its implementing regulations, so that

its Websites are fully accessible to, and independently usable by, blind individuals, and which

further directs that the Court shall retain jurisdiction for a period to be determined to ensure that

Defendant has adopted and is following an institutional policy that will in fact cause it to remain

fully in compliance with the law—the specific injunctive relief Plaintiffs request is described more

fully in paragraph 13 above.

       (C)     Payment of actual, statutory, and punitive damages, as the Court deems proper;

       (D)     Payment of costs of suit;

       (E)     Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR

§ 36.505, including costs of monitoring Defendant’s compliance with the judgment (see Access

Now, Inc. v. Lax World, LLC, No. 1:17-cv-10976-DJC (D. Mass. Apr. 17, 2018) (ECF 11)

(“Plaintiffs, as the prevailing party, may file a fee petition before the Court surrenders jurisdiction.



                                                  19
        Case 1:19-cv-10734-ADB Document 1 Filed 04/16/19 Page 20 of 20



Pursuant to Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, 478 U.S. 546, 559

(1986), supplemented, 483 U.S. 711 (1987), and Garrity v. Sununu, 752 F.2d 727, 738-39 (1st Cir.

1984), the fee petition may include costs to monitor Defendant’s compliance with the permanent

injunction.”); see also Gniewkowski v. Lettuce Entertain You Enterprises, Inc., Case No. 2:16-cv-

01898-AJS (W.D. Pa. Jan. 11, 2018) (ECF 191) (same);

       (F)    Whatever other relief the Court deems just, equitable and appropriate; and

       (G)    An Order retaining jurisdiction over this case until Defendant has complied with

the Court’s Orders.

       Dated: April 16, 2019                Respectfully Submitted,

                                            /s/ Jason M. Leviton
                                            Jason M. Leviton (BBO# 678331)
                                            BLOCK & LEVITON LLP
                                            260 Franklin Street, Suite 1860
                                            Boston, MA 02110
                                            Phone: (617) 398-5600
                                            jason@blockesq.com

                                            Benjamin J. Sweet (To be admitted Pro Hac Vice)
                                            ben@sweetlawpc.com
                                            THE SWEET LAW FIRM, P.C.
                                            186 Mohawk Drive
                                            Pittsburgh, PA 15228
                                            Phone: (412) 742-0631

                                            Jonathan D. Miller (To be admitted Pro Hac Vice)
                                            jonathan@nshmlaw.com
                                            Alison M. Bernal (To be admitted Pro Hac Vice)
                                            alison@nshmlaw.com
                                            NYE, STIRLING, HALE & MILLER, LLP
                                            33 W. Mission Street, Suite 201
                                            Santa Barbara, CA 93101
                                            Phone: (805) 963-2345

                                            Counsel for Plaintiffs, Fredericka Nellon and
                                            Sofia Montano




                                               20
